DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2019/0042020) in view of Gogte (US 2020/0042120).
Regarding claim 20, Kim discloses a display device, comprising: 
a display panel (para. 87 and fig. 1) having a base surface (fig. 3); and 
an input sensor (TA, fig. 3) on the base surface, 
wherein the input sensor comprises: 
a first sensing electrode (TS1, fig. 3) and a second sensing electrode (TS2, fig. 3), which are respectively extended in a first direction and a second direction crossing each other (fig. 3), the second sensing electrode being longer than the first sensing electrode (see fig. 3; wherein the vertical electrode group of TS2 is longer than the vertical electrode group of TS1); 
a conductive pattern (CL, fig. 4A-B) on the first and second sensing electrodes and overlapped with either of the first and second sensing electrodes (fig. 4); and 
an insulating layer (IL3, fig. 4B) between the first and second sensing electrodes and the conductive pattern, 
wherein the conductive pattern has substantially the same pattern shape and the same area as the first sensing electrode and the second sensing electrode (see fig. 4A and para. 90).
Kim fails to disclose wherein each of the floating portions have a zigzag shape.
Gogte discloses wherein the conductive pattern (632, fig. 9) comprises a plurality of floating portions (634, fig. 9) arranged along at least one of the first and second directions (see fig. 9 and fig. 10A), and wherein each of the floating portions comprises an outer side having a zigzag shape (see 634, fig. 9); and wherein at least one of the first and second sensing electrodes comprises a sensing portion (632, fig. 9) overlapping with the floating portions (634, fig. 9) and comprising an outer side having a same zigzag shape as that of the outer side of the floating portions (fig. 9; wherein the same zigzag pattern of the floating portions 634 edge is found in the edge portions of the sensing electrodes 632).
When the invention was made (pre-AIA ) or before the effective filing date of the claimed invention (AIA ), it would have been obvious to one of ordinary skill in the art to include the teachings Gogte in the device of Kim. The motivation for doing so would have been to improve the touch linearity performance by having interleaved electrode boundaries (Gogte; para. 5, 50).
Regarding claim 21, Kim discloses wherein the conductive pattern comprises a first conductive pattern and a second conductive pattern (see horizontal and vertical CL in fig. 4A) wherein the first conductive pattern has substantially the same pattern shape as the first sensing electrode, and the second conductive pattern has substantially the same pattern shape as the second sensing electrode (see fig. 4A).

Allowable Subject Matter
Claims 1-8, 12-13 and 16-19 are allowed.
Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot in view of new grounds of rejection. See new citations above.
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBIN J MISHLER whose telephone number is (571)270-7251. The examiner can normally be reached 8:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NITIN PATEL can be reached on (571)272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBIN J MISHLER/Primary Examiner, Art Unit 2628